Title: To Benjamin Franklin from ——— Adamoli, 22 January 1779
From: Adamoli, ——
To: Franklin, Benjamin


Monsieur
Rue des vieux Augustins, hôtel de Chartres de Paris ce 22 Janvier 1779.
Permettez qu’au lieu de me reclamer de quelquun pour vous prier d’une grace, j’aie l’honneur de vous presenter une piece de vers à laquelle les sentimens que vous avez inspirés ont donné sujet. Ce moien de recommandation ne sera gueres puissant aupres de vous, Monsieur, J’en conviens, vous êtes trop accoutumé aux éloges et trop sûr de les obtenir. Cependant j’espere que vous voudrez bien agréer ces vers tout médiocres qu’ils sont; J’aime mieux vous les confier que de les montrer au public, il n’auroit pour moi aucune espece d’indulgence, il critiqueroit les vers et il se plaindroit de ce que l’éloge n’est pas digne du sujet.
Souffrez, Monsieur, que je vous prie de vouloir bien me dire si d’aprez la connoissance que vous pouvez avoir de la societé d’Emulation de Londres elle recompenseroit une decouverte presentée par un autre qu’un Anglois. Cette decouverte consiste à soumettre au compas les calculs usités dans le commerce pour trouver les differens rapports entre les poids, les mesures, les changes & les monnoyes; disons mieux par cette decouverte l’usage du Compas sera substitué aux Calculs, et donnera sans aucune fatigue de l’esprit et dans cinq ou six fois moins de tems la solution des questions qui obligent aujourdui les negocians à des Calculs longs & penibles. Je crois ne pouvoir vous donner une idée plus juste de cette découverte qu’en la comparant à des cartes de Géographie que l’on auroit substituées à des traités sur la geographie.
Pour en revenir à nos vers j’aurai l’honneur de vous dire que la personne que l’on soupçonne d’avoir ecrit la lettre aux Journaliste est Made. Coraillon fille de Mr. Diderot, ainsi vous voyez, Monsieur, que le ton de la flatterie ne regne pas dans cette piece. Je serois infiniment flatté si elle avoit votre approbation, & si vous agreez les sentimens de la respectueuse veneration avec laquelle j’ai l’honneur d’etre Monsieur Votre trez humble & trez obeissant serviteur
Adamoli
